               Case 3:18-cv-01587-JD Document 105 Filed 07/02/19 Page 1 of 4




   JOSEPH H. HUNT
 1 Assistant Attorney General

 2 Civil Division
   AUGUST E. FLENTJE
 3 Special Counsel
   WILLIAM C. PEACHEY
 4 Director, Office of Immigration Litigation
   District Court Section
 5 WILLIAM C. SILVIS

 6 Assistant Director, Office of Immigration Litigation
   NICOLE GRANT
 7 DAVID KIM
   P. ANGEL MARTINEZ
 8 Trial Attorneys, Office of Immigration Litigation
 9
             Ben Franklin Station, P.O. Box 878
10           Washington, D.C. 20044
             Telephone: (202) 598-8085
11           Email: Angel.Martinez2@usdoj.gov

12 Attorneys for Federal Defendants

13                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14                                   SAN FRANCISCO DIVISION
15
     PARS EQUALITY CENTER, et al.,                 )
16                                                 )   CASE Nos. 18-cv-7818-JD
             Plaintiffs,                           )              18-cv-1587-JD
17                                                 )
        v.                                         )
18                                                 )   OPPOSED MOTION TO EXTEND TIME TO
     MIKE POMPEO, et al.,                          )   FILE REPLIES IN SUPPORT OF
19                                                 )   DEFENDANTS’ MOTIONS TO DISMISS OR
             Defendants.                           )
20                                                 )   FOR SUMMARY JUDGMENT AND
             and                                       [PROPOSED] ORDER
21
     FARANGIS EMAMI, et al.,
22
             Plaintiffs,
23
        v.
24
     KIRSTJEN NIELSEN, et al.,
25
             Defendants.
26

27
     OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF DEFENDANTS’ MOTIONS TO
28 DISMISS OR FOR SUMMARY JUDGMENT AND [PROPOSED] ORDER - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
                 Case 3:18-cv-01587-JD Document 105 Filed 07/02/19 Page 2 of 4




 1          Pursuant to Civil L.R.6-3, Defendants respectfully request that the Court extend the date by which

 2 Defendants must file a reply in support of their motions to dismiss or, alternatively, for summary judgment

 3 by 7 days, or until Thursday, July 11, 2019. This motion is made in good faith and not for the purpose of

 4 delay, and, as explained below, good cause exists and no prejudice would result from it. Plaintiffs have

 5 advised that they are opposed to this motion.

 6          1.      On May 28, 2019, Defendants filed a motion to extend the time to respond to the operative

 7 complaints in these cases until June 18, 2019, pending the State Department’s issuance of a report

 8 comprising highly consequential information for this case. Emami, Dkt. 89; Pars Dkt. 110. The Court
 9 granted both motions, and ordered that Defendants respond to the operative complaints by June 18, 2019.

10 Emami, Dkt. 93; Pars Dkt. 113. Following the issuance of the aforementioned report and seeking to

11 prevent unnecessary delay, Defendants promptly filed motions to dismiss or for summary judgment on

12 June 13, 2019, five days before the time allowed by the Court. Emami, Dkt. 98; Pars, Dkt. 120.

13          2.      On June 27, 2019, Plaintiffs filed their oppositions to Defendants’ motions to dismiss or

14 for summary judgment. Emami, Dkt. 104; Pars Dkt. 125. Replies are currently due on July 5, 2019.

15          3.      Since the filing of Plaintiffs’ oppositions, Defendants have been working diligently to

16 address the extensive arguments Plaintiffs raised in order to provide the Court with fulsome briefing that

17 will assist it in making determinations of the issues presented. This entails extensive collaboration among

18 several government offices. Given the Fourth of July celebration and the holiday week, many interested
19 parties and support staff are unavailable because of pre-arranged travel and commitments. Therefore,

20 despite their best efforts, Defendants cannot fully gather the necessary input to support their motions,

21 respond to Plaintiff’s arguments, and provide the Court with information that will be helpful for its

22 decisions.

23          4.      A 7 day extension to file replies would allow Defendants sufficient time for the

24 coordination and fulsome briefing mentioned above. Moreover, no prejudice would result from this

25 extension, as Defendants seek to maintain the currently scheduled, July 25, 2019 hearing, which would

26 occur two weeks after the motions become fully briefed, if this extension request is granted. Therefore,

27 the requested modification would have little, if any, effect on the schedules of these cases.
     OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF DEFENDANTS’ MOTIONS TO
28 DISMISS OR FOR SUMMARY JUDGMENT AND [PROPOSED] ORDER - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
                 Case 3:18-cv-01587-JD Document 105 Filed 07/02/19 Page 3 of 4




 1          5.      This opposed motion, which is in the interest of justice and will not legally prejudice any

 2 party, is made in good faith and not for the purpose of delay. As mentioned above, Defendants have shown

 3 due diligence in complying with deadlines (including filing their motions to dismiss or for summary

 4 judgment early), and are committed to pursuing a timely resolution of these matters.

 5          6.      Counsel for Defendants has conferred with counsel for Plaintiffs in Pars and Emami, who

 6 represented that Plaintiffs in both cases oppose the instant motion.

 7          7.      This is the first motion that Defendants have filed requesting additional time to file a reply

 8 for their motions to dismiss or summary judgment.
 9          Accordingly, Defendants respectfully request that this Court extend the date by which Defendants

10 may file replies in support of their motions to dismiss or for summary judgment by 7 days, or until

11 Thursday, July 11, 2019.

12
      DATED: July 2, 2019                                  Respectfully submitted,
13
                                                           JOSEPH H. HUNT
14                                                         Assistant Attorney General
                                                           Civil Division
15
                                                           AUGUST F. FLENTJE
16                                                         Special Counsel
17                                                         WILLIAM C. PEACHEY
                                                           Director
18                                                         Office of Immigration Litigation
                                                           District Court Section
19
                                                           WILLIAM C. SILVIS
20                                                         Assistant Director
                                                           Office of Immigration Litigation
21                                                         District Court Section
22                                                         /s/ P. Angel Martinez__________
                                                           P. ANGEL MARTINEZ
23                                                         NICOLE GRANT
                                                           DAVID KIM
24                                                         Trial Attorneys
                                                           Office of Immigration Litigation
25                                                         District Court Section
26                                                         Attorneys for Federal Defendants
27
     OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF DEFENDANTS’ MOTIONS TO
28 DISMISS OR FOR SUMMARY JUDGMENT AND [PROPOSED] ORDER - 3
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
              Case 3:18-cv-01587-JD Document 105 Filed 07/02/19 Page 4 of 4



                                            [PROPOSED] ORDER
 1
            It is hereby ORDERED that the date by which Defendants may file replies in support of their
 2
     motions to dismiss or for summary judgment be extended by seven days, or until Thursday, July 11, 2019.
 3
     DATED:
 4

 5
                                                        Hon. James Donato
 6                                                      United States District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     OPPOSED MOTION TO EXTEND TIME TO FILE REPLIES IN SUPPORT OF DEFENDANTS’ MOTIONS TO
28 DISMISS OR FOR SUMMARY JUDGMENT AND [PROPOSED] ORDER - 4
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
